          Case 1:20-cv-08912-CM Document 3 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT                             lo   ,=!::=~======ii
SOUTHERN DISTRICT OF NEW YORK                                  usix: ~DNY
- - - -- - -- - - -- -- - - -
                                                    X          DOCQMFNT
                                                               ELECI'RONlCALLY FILED
Adelaida Agosto,
                                                               noc #:_
                                                                     ..      .    t
                                                              ,lOATE FILi: .): _11,   0
                                                                                          1
                                                                                          d£/c)£)
                Plaintiff,

       -against-                                                          20 Civ. 8912 (CM)

Commissioner of Social Security, et al. ,

                Defendants.

- - - - -- - - - - - - -- - - -X



                                            ORDER

McMahon, J. :


        The Clerk is hereby directed to refund the filing fee in the above-captioned case.



                                                        SO ORDERED:




                                                        Chief U.S .D.J.


Dated: November 10, 2020
New York, New York
